Citation Nr: 1530162	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-18 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

2.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected degenerative joint disease of the bilateral knees.

6.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2009 rating decisions of the VA Regional Office (RO) in Columbia, South Carolina.  

In May 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran's testimony indicates that he receives ongoing treatment from his private physicians.  Although some records from the physicians requested below are of record, recent treatment records have not been obtained.  Therefore, a remand is necessary to ensure that his complete treatment records have been obtained.

On remand, the Board also finds that additional VA examinations are needed.  The Veteran was provided examinations for his bilateral carpal tunnel syndrome in 2009 and negative nexus opinions were provided.  Regarding whether such disorder was due to the Veteran's service duties as a postal clerk, the rationale was that there was no evidence of carpal tunnel in the Veteran's STRs.  As this opinion does not address the Veteran's report of continuous symptoms since service, the Board finds that a new examination would be beneficial.  As for the Veteran's lumbar spine, he was provided examinations in 2009 and 2012 with negative nexus opinions regarding whether his bilateral knee disabilities caused a lumbar spine disorder.  As these opinions did not address aggravation or the Veteran's claimed altered gait at his hearing, a new examination for this issue is also necessary.  Also, the evidence to date has not shown peripheral neuropathy of the bilateral upper extremities.  However, in light of the Veteran's testimony, an additional examination to determine if he currently has such disorder is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from Drs. Millwood, Motto, O'Leary, Mareska, Boyd, Redmond, and Walkup and from Winstead and Associates.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed carpal tunnel syndrome of the bilateral upper extremities, peripheral neuropathy of the bilateral upper extremities, and a lumbar spine disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the Veteran's bilateral carpal tunnel syndrome, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed carpal tunnel syndrome of the bilateral upper extremities is related to his military service.  The examiner should address the Veteran's testimony of injuries resulting from his job duties in service as a postal clerk and engineer recovery specialist.  

B) For the Veteran's peripheral neuropathy, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed peripheral neuropathy of the bilateral upper extremities is related to the Veteran's military service.  The examiner should address the Veteran's testimony of injuries resulting from his job duties in service as a postal clerk and engineer recovery specialist as well as from a May 1988 neck injury.  

C) For the Veteran's lumbar spine, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed lumbar spine disorder is caused or aggravated (permanently worsened beyond normal progression) by his service-connected bilateral knee disabilities [If any disorder is found to have been aggravated by his service-connected bilateral knee disabilities, the examiner should quantify the approximate degree of aggravation.]  The examiner should address the Veteran's testimony that an altered gait resulting from his bilateral knee disabilities caused or aggravated a lumbar spine disorder.  

For all of the above requested opinions, a complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




